Reversed and Remanded and Memorandum Opinion filed February 4, 2020.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00998-CV

                        GIZATE Y ADELA, Appellant

                                        V.
             HAMILTON COURT CONDOMINIUMS, Appellee

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1113076

                         MEMORANDUM OPINION

      Appellant, acting pro se, contends that the County Civil Court at Law No. 4
erred by dismissing her appeal de novo from the Justice Court for lack of
jurisdiction. We hold that appellant timely filed a Statement of Inability to Afford
Payment of Court Costs in the Justice Court to perfect the appeal to County Court.
Thus, the County Court erred by granting appellee’s motion to dismiss the appeal
due to appellant’s alleged untimely filing. We reverse the County Court’s
judgment and remand for proceedings consistent with this opinion.
I.    Background

      Appellant filed a bill of review in the Justice Court, and the Justice Court
signed a take-nothing judgment in appellee’s favor. Appellant filed a motion for
new trial, and the Justice Court denied the motion on June 11, 2018.

      On June 13, appellant filed a Statement of Inability to Afford Payment of
Court Costs in the Justice Court, as required to perfect an appeal to the County
Court. See Tex. R. Civ. P. 506.1(a) (“A party may appeal a judgment by filing
a . . . Statement of Inability to Afford Payment of Court Costs with the justice court
within 21 days after the . . . motion for new trial, if any, is denied.”); Tex. R. Civ.
P. 506(h) (“An appeal is perfected when a bond, cash deposit, or Statement of
Inability to Afford Payment of Court Costs is filed in accordance with this rule.”)

      The record also contains a “Notice of Filing of Statement of Inability to Pay
to Appeal a Judgment in a Small Claims Case,” dated June 13 and addressed to
appellee from the Clerk of the Court for the Justice Court. The notice states that
appellant “filed a Sworn Statement of Inability to Pay in order to appeal the
Judgment in this proceeding signed 05/15/2018. The Sworn Statement of Inability
to Pay was filed under Rule 506.1(d) of the Texas Rules of Civil Procedure.”

      A few months later, appellee filed in the County Court a motion to dismiss
for lack of jurisdiction, alleging that appellant did not file the appeal until July 5,
2018, and therefore, the appeal was untimely. Appellee attached as evidence an
“unofficial copy” of a letter dated July 6, 2018, from the County Clerk to appellant.
The letter states that the “cause was appealed under a pauper’s affidavit by
[appellant] and filed in our office on July 05, 2018.”

      Appellant filed a “motion to deny [appellee’s] motion to dismiss without
hearing for lack of jurisdiction and impose appropriate sanctions.” Appellant


                                          2
attached the Statement of Inability to Afford Payment of Court Costs dated June
13, 2018. Appellant asked for sanctions under Rule 13 of the Texas Rules of Civil
Procedure and Chapter 10 of the of the Civil Practice and Remedies Code.

       The County Court signed an order sustaining appellee’s motion to dismiss
for lack of jurisdiction because appellant “failed to file his appeal timely,” and then
the court denied appellant’s motion for new trial.

II.    Arguments

       In the first issue on appeal, appellant contends that appellee fraudulently
used unofficial documents selectively downloaded from the trial court’s website
and misused Rule 506.1 and a notification letter from the Clerk of the Court.
Appellant asks this court to reverse the trial court’s judgment and remand for a trial
de novo. See Tex. R. Civ. P. 506.3. Appellant also asks this court to sanction
appellee and its counsel. Appellee has not filed a brief.

III.   Analysis

       The record shows that appellant timely perfected an appeal by filing a
Statement of Inability to Afford Payment of Court Costs on June 13, 2018, within
twenty-one days of the Justice Court’s denial of the motion for new trial. See Tex.
R. Civ. P. 506.1(a), (h). Accordingly, the County Court erred by dismissing the
case for lack of jurisdiction based on the alleged untimeliness of the appeal.

       Having apparently been persuaded by appellee’s motion to dismiss, the
County Court did not explicitly address appellant’s motion for sanctions. Appellant
cites no authority to suggest this court may, or should, impose sanctions under
these circumstances. On remand, appellant may re-urge the motion for sanctions in
the County Court if desired.



                                          3
      Appellant’s first issue is sustained in part, and we do not address the
remaining issues. See Tex. R. App. P. 47.1.

IV.   Conclusion

      The County Court’s judgment is reversed, and the case is remanded to the
County Court for proceedings consistent with this opinion.




                                       /s/       Ken Wise
                                                 Justice


Panel consists of Justices Wise, Jewell, and Poissant.




                                             4